COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Matter of K. J., a child

Appellate case number:    01-13-01063-CV

Trial court case number: 2012-05710J

Trial court:              313th District Court of Harris County

       On March 13, 2014, the Court issued an order abating this case and remanded to the trial
court for a hearing to determine whether appellant still desired to pursue this appeal, whether
appellant is indigent, and the status of appellant’s representation on appeal. At the hearing,
appellant’s counsel expressed appellant’s desire to no longer pursue his appeal. 1 The trial court
made no findings or conclusions related to appellant’s indigence. On April 1, 2014, the Court
received a reporter’s record from the hearing conducted by the trial court. Accordingly, we
REINSTATE this case on the Court’s active docket.
        The clerk’s record was first due in the above-referenced appeal on December 31, 2013.
On February 20, 2014, the district court informed this Court that appellant has not paid or made
arrangements to pay the district clerk’s fee for preparing the clerk’s record. See TEX. R. APP. P.
35.3(a). This Court’s records do not reflect that appellant has established indigence. See TEX. R.
APP. P. 20.1 (requiring affidavit of indigence to be filed).
       Because the clerk’s record is overdue, the Court may dismiss this appeal for want of
prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if no clerk’s record filed
due to appellant’s fault); 42.3 (allowing involuntary dismissal of appeal). The final deadline to
submit written evidence from the trial-court clerk that appellant has paid or made arrangements

1
       The Court notes that appellant’s attorney, Paul St. John, stated during the trial court’s
       hearing on our abatement order that appellant does not desire to pursue this appeal. The
       Court will consider a properly filed motion to dismiss, should one be filed by appellant.
       See TEX. R. APP. P. 42.1(a)(1) (voluntary dismissal in civil cases); see also In re F.D.L.,
       No. 11-11-00222-CV, 2011 WL 5617862, at *1 (Tex. App.—Eastland Nov. 17, 2011, no
       pet.) (finding that Texas Rule of Appellate Procedure 42.1 applies to juvenile
       proceedings). Paul St. John remains appellant’s counsel on appeal as his signature
       appears on the notice of appeal and no motion to withdraw has been filed in this Court.
       See TEX. R. APP. P. 6.1, 6.5.
to pay for the clerk’s fee for preparing the clerk’s record is Friday, May 30, 2014 at 5:00 p.m.
If proof is not filed by the deadline, the Court may dismiss the appeal without further notice. See
TEX. R. APP. P. 42.3.
        Further, according to the Court’s record, appellant has neither paid the required fees nor
established indigence for purposes of appellate costs in the above-referenced appeal. See TEX. R.
APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals
and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.
28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Accordingly, we ORDER, appellant to
pay the required fees by Friday, May 30, 2014 at 5:00 p.m. or the Court may dismiss the appeal
without further notice. See TEX. R. APP. P. 5 (allowing enforcement of rule); TEX. R. APP. P. 42.3
(allowing involuntary dismissal); see also TEX. FAM. CODE. ANN. § 56.01(l) (West 2014)
(authorizing court to order child, parent, or other person responsible for child’s support to pay
costs).
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: May 20, 2014